UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7454


MICHAEL P. GRAFMULLER,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:12-cv-00052-TEM)


Submitted:   January 31, 2013             Decided:   February 8, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael P. Grafmuller, Appellant Pro Se.    Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael P. Grafmuller seeks to appeal the magistrate

judge’s     order    denying         relief   on    his    28    U.S.C.        § 2254      (2006)

petition. *       The order is not appealable unless a circuit justice

or   judge     issues      a    certificate        of    appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue      absent    “a        substantial     showing          of    the      denial          of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

magistrate        judge    denies       relief      on    the        merits,     a    prisoner

satisfies this standard by demonstrating that reasonable jurists

would      find     that       the    district      court’s          assessment           of        the

constitutional claims is debatable or wrong.                              Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).              When the magistrate judge denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition

states     a   debatable        claim    of   the       denial       of    a   constitutional

right.      Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that       Grafmuller          has     not    made        the        requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave


       *
        The parties consented to the jurisdiction                                         of        the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                              2
to   proceed   in    forma   pauperis,      and   dismiss      the   appeal.     We

dispense   with      oral    argument       because     the    facts   and     legal

contentions    are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        3